COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Ex Parte Ali Mohammed Mohsen

Appellate case number:     01-13-00074-CR

Trial court case number: 82002010101B

Trial court:               230th District Court of Harris County

        The Clerk of the Court has examined the clerk’s record and has found that it does not
comport with the Texas Rules of Appellate Procedure in that the trial court’s certification of
appellant=s right of appeal is defective. See TEX. R. APP. P. 25.2(d), 34.5(a)(12), 37.1. The
certification, although signed by the judge, does not indicate whether or not appellant has the
right to appeal and is not signed by the appellant and his counsel. See TEX. R. APP. P. 25.2(d).
This order constitutes notice to all parties of the defective certification. See TEX. R. APP. P. 37.1.

        Accordingly, we abate the appeal and remand the cause to the trial court for further
proceedings. The trial court shall immediately conduct a hearing at which a representative of the
Harris County District Attorney’s Office and appellant’s counsel, Kelly Ann Smith, shall be
present. Appellant shall also be present for the hearing in person or, if appellant is incarcerated,
at the trial court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.1

       We direct the trial court to:
           1) Execute an amended certification of appellant’s right to appeal indicating whether
              or not appellant has the right to appeal; and
           2) Make any other findings and recommendations the trial court deems appropriate.


1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1.
        The trial court shall have a court reporter, or court recorder, record the hearing. The trial
court clerk is directed to file a supplemental clerk’s record containing the certification of
appellant’s right to appeal and any other findings, recommendations, and orders of the trial court
with this Court no later than 30 days from the date of this order. See TEX. R. APP. P. 34.5(c)(2).
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record is filed with the Clerk of this Court. The court coordinator of the trial court shall set a
hearing date and notify the parties.

       It is so ORDERED.


Judge’s signature:/s/ Justice Terry Jennings
                    Acting individually  Acting for the Court


Date: October 7, 2013